     Case 1:18-cv-01665-DAD-EPG Document 69 Filed 05/18/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   MOIZEZ M. MUNOZ,                                  Case No. 1:18-cv-01665-DAD-EPG (PC)
11                       Plaintiff,                    ORDER DIRECTING THE CLERK OF
                                                       COURT TO CLOSE THE CASE
12           v.
                                                       (ECF NOS. 67 & 68)
13   UNDERWOOD, et al.,
14                       Defendants.
15

16           The parties filed stipulations dismissing this action with prejudice and with each party

17   bearing its own costs and attorneys’ fees. (ECF Nos. 67 & 68). In light of the parties’

18   stipulations, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has been

19   dismissed with prejudice and without an award of costs or attorneys’ fees. Accordingly, the Clerk

20   of Court is directed to close this case.

21
     IT IS SO ORDERED.
22

23       Dated:    May 18, 2020                                /s/
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                      1
